DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-21 are objected to because of the following informalities:  
The limitation “an opening of the fluid flow path” in line 11 should read “the opening of the fluid flow path” as the opening of the fluid flow path is set forth earlier in the claim. Furthermore, it is clear that there is only one fluid flow path opening across which air from the external air supply and inlet port direct air across, and not an additional opening of the fluid flow path.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the check valve and Venturi nozzle together comprise a duckbill valve”, which renders the claim indefinite. In claim 1, from which claim 2 depends, claims the check valve and Venturi nozzle as two separate and therefore distinct structures (see claim 1 line 9). However, in claim 2, the check valve and Venturi nozzle are claimed as comprising a singular ‘duckbill valve’ structure and no longer two distinct structures. Thus, it is unclear which structures are required for the claim, and how the check valve and Venturi nozzle may be distinct structures yet for a singular valve. In other words, a duckbill valve may be considered to be both a check valve and may have a lips section which acts as a Venturi nozzle, but the duckbill valve is a singular structure as opposed to two separate structures as set forth in claim 1. Applicant may wish to amend claim 1 to specify that the check valve and the Venturi nozzle are part of the same structure (i.e “a check valve which includes a Venturi nozzle portion”, or similar phrasing) to clarify that the check valve and Venturi nozzle refer to the same duckbill valve structure. For claim examination purposes claim 2 will be interpreted as reciting a duckbill valve in place of both the check valve and Venturi nozzle, which is a check valve and may acts as a Venturi nozzle.
It is noted that Applicant may act as their own lexicographer, however there does not appear to be a clearly set forth a special definition of a ‘duckbill valve’ as in the specification that differs from the plain and ordinary meaning it would otherwise possess (see MPEP 2111.01 (IV)(A)). A duckbill valve may not be necessarily understood under plain and ordinary meaning within the art to include two separate and distinct parts of a check valve and a Venturi nozzle.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites the limitation “wherein the check valve and Venturi nozzle together comprise a duckbill valve”, which does not appear to further limit the subject matter of claim 1. Claim 1 recites the check valve and Venturi nozzle as two distinct structures, whereas in contrast, the limitations of claim 2 claims the check valve and Venturi nozzle as a singular structure, and thus does not further limit the recited structure(s) of claim 1. Applicant may wish to amend claim 1 to specify that the check valve and the Venturi nozzle are part of the same structure (i.e “a check valve which includes a Venturi nozzle portion”, or similar phrasing) to clarify that the check valve and Venturi nozzle refer to the same duckbill valve structure.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Blacker (U.S Publication No. 2002/0157663 A1) in view of Patton (U.S Patent No. 5,458,135 A) and Michaels (U.S Patent No. 5,099,833 A).
Regarding claim 1, Blacker discloses a nebulizer comprising: 
a nebulization chamber (see annotated Fig. 1 below); 
a liquid reservoir connected via a fluid flow path to the nebulization chamber (see Paragraph 0083, liquid is drawn from reservoir 880 through fluid pathway 834 to be nebulized at nozzle 826); an external air supply arranged to direct high pressure air across an opening of the fluid flow path in the nebulization chamber (see Paragraph 0043, pressurized gas is introduced through an external gas hose at opening 24/inlet 22; also see Paragraph 0083 and Figs. 30-31, the high pressure gas is delivered across the opening of the fluid flow pathway 834 near 830); 
an inlet port coupled to an external air supply and leading through a check valve and Venturi nozzle into the nebulization chamber arranged to direct accelerated air across an opening of the fluid flow path in the nebulization chamber (see Paragraph 0080 and Figs. 24, the openings 763 are inlet ports which allow external ambient air to be introduced through check valve 762 upon excess negative pressure within the nebulization chamber. The openings then lead to a narrowing Venturi section at 778, which thus is arranged to accelerate the incoming air to be directed across the opening of the fluid flow path).
a discharge port leading from the nebulization chamber through an air pathway (see Paragraph 0042, the nebulizer includes an air outlet 18 which is connected via the chamber 20 via an air pathway; also see Figs. 8 and 30 for example, the air within chamber 20 must communicate via an air pathway out to outlet 18).

    PNG
    media_image1.png
    422
    635
    media_image1.png
    Greyscale

Blacker is silent regarding wherein the discharge port and air pathway lead to a user mask.
Patton teaches a nebulizer wherein the discharge port and air pathway may lead to a user mask (see Col. 8 lines 45-49, a face mask 48 may alternatively be used to deliver the medicament to the user for inhalation instead of a mouthpiece 46; also see Fig. 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Blacker to have included the discharge port leading to a user mask, such as that taught by Patton, in order to use a known alternative for medicament delivery or to aid delivery to small children or infants (Col. 8 lines 45-49).
Blacker is silent regarding a filtered outlet port from the user mask.
Michaels teaches a filtered output port from the user interface portion (see filter 36 and Fig. 3; also see Col. 3 line 62 - Col. 4 line 8, the filter 36 downstream of output port 46 removes the exhaled medicament before allowing the air to be exhausted, in order to prevent others from exposure to the expired medicament, or to filter out bacteria from patient exhalation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Blacker to have included a filtered output port joined near the discharge port, such as that taught by Michaels, in order to filter exhaled medicament and/or bacteria before release to ambient (Col. 3 line 62 - Col. 4 line 8).
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, as well as all objections previously set forth.
Regarding claim 2, the closest prior art is Blacker (U.S Publication No. 2002/0157663 A1) and Patton (U.S Patent No. 5,458,135 A) and Michaels (U.S Patent No. 5,099,833 A).
The modified device of Blacker discloses the limitations of claim 1. Blacker includes a check valve 762 spaced apart from a venturi section which allows entrained air at two locations to be accelerated and directed toward the nebulization point (see Fig. 24-25 and 30 for example). The limitations of claim 2 require that the claimed check valve and Venturi nozzle be a duckbill valve (i.e. that a duckbill valve is the structure which directs the accelerated air across an opening of the fluid flow path in the nebulization chamber, and more specifically that the duckbill valve is both a check valve and acts as a Venturi nozzle). The flap membrane valve 762 and the narrowing Venturi section at 778 are very different structurally than a duckbill valve, and cannot be easily substituted for one another unless through drastic restructuring of the device. 
Claims 5-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as all objections previously set forth.
Regarding claim 5, the modified device of Blacker discloses the limitations of claim 1. However, there is no check valve within the fluid flow path. The fluid flow path of Blacker allows the liquid to flow through the path with the aid of capillary action and gravity which pushes down on the liquid in the liquid reservoir. As such, the liquid flow is predominantly uni-directional to begin with, and thus does not require a check valve to regulate the flow direction. Additionally, none of the prior art teaches or suggests inclusion of such a check valve, as again the liquid within the liquid reservoirs is drawn uni-directionally via capillary action, gravity, and/or through negative pressure created at the jet nozzle.
Regarding claim 6, the modified device of Blacker discloses the limitations of claim 1. However, there is no additional structure or air path with a check valve connected to the liquid reservoir to allow air into the reservoir. Additionally, there is no teaching or suggestion to include such an air path with a check valve to allow air into the liquid reservoir unless through arbitrary reconstruction or impermissible hindsight reasoning. Similar arguments can be made for claim 7.
Regarding claim 14, the modified device of Blacker discloses the limitations of claim 1. However, Blacker has no heating elements for heating the liquid with the liquid flow path. Hoyt (U.S Patent No. 3,990,441 A) teaches a heating element that heats the liquid as it travels up through the fluid flow path (see Fig. 2, the liquid travels up through element B, while being heated as it passes around the heating element E. The liquid passes through 20 and out 18 for nebulization). However, the heating element of Hoyt is a singular tube instead of multiple discrete heating elements, and does not surround the flow path, but is instead surrounded by the flow path. Furthermore, the fluid flow path of Blacker is very narrow and thus introducing a plurality of heating elements surrounding the fluid flow path, along with an electrical power supply, would require significant restructuring of the device.
Claims 22-28 are allowed.
Regarding claim 22, similar reasoning can be applied as that of claims 5 and 14. The prior art does not teach or disclose a check valve within the fluid flow path. Additionally, the requirements of multiple discrete heating elements around the fluid flow path would again require significant reconstruction of the flow path of Blacker to accommodate the heating elements as well as a power source and connective wiring to provide vaporization to liquid within the flow path as it is traveling through the fluid flow path. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785